Citation Nr: 0613992	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  99-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to an increased initial rating in excess of 
10 percent for bronchiectasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the San Juan, Puerto Rico, Regional Office of the Department 
of Veterans Affairs, which denied the veteran's claim seeking 
entitlement to service connection for an asthma condition.  

This appeal also arises from a May 2003 rating decision that 
awarded the veteran service connection and assigned a 10 
percent initial rating, for bronchiectasis, effective from 
May 2, 2003.  Because the veteran has perfected his appeal of 
this issue, it is merged into his already pending appeal.  

The veteran's appeal was originally presented to the Board in 
December 2000, at which time it was remanded for additional 
development.  It was returned to the Board in July 2004, at 
which time service connection for asthma and an initial 
rating in excess of 10 percent for bronchiectasis were 
denied.  The veteran then initiated an appeal to the U.S. 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
Joint Motion for Remand, the Court issued a November 2005 
Order vacating the Board's decision, and remanding it to the 
Board for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As was noted above, this claim has been remanded by the 
Court.  The Court found the May 2002 and October 2002 VA 
respiratory examinations were inadequate due to the fact the 
record does not reflect any review by the examiners of the 
claims file prior to rendering a medical opinion.  In order 
to determine the etiology of any claimed disability, it is 
necessary to consider the complete medical history of the 
veteran's condition.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  The Court also found the VA examiner's 
medical opinion was incomplete, in that no explanation was 
provided for the conclusion given in October 2002.  
Therefore, the veteran must be afforded a new VA examination, 
which includes consideration of his entire medical history, 
in order to determine the etiology of his claimed asthma.  

Next, the Court determined the veteran had not been provided 
the appropriate notice and development under the Veterans 
Claims Assistance Act of 2000.  The Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As the Court has 
determined VA's VCAA notice to the appellant was inadequate, 
remand is required in order to cure this deficiency.  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  As these questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran notice, that: (1) 
informs him about the information and 
evidence needed to establish entitlement 
to service connection for asthma and an 
increased rating for bronchiectasis; (2) 
informs him about the information and 
evidence that VA has or will seek to 
provide; (3) informs him about the 
information and evidence the claimant is 
expected to provide; (4) gives an 
explanation as to the information or 
evidence needed to establish an effective 
date, if service connection is granted 
for asthma;(5) explains the information 
or evidence needed to establish an 
effective date, if a higher disability 
rating is granted for the bronchiectasis, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and (6) requests or 
tells him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that VA has complied with 
the VA's duties to notify and assist a 
claimant.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA respiratory examination to 
determine the presence and etiology of 
any current asthma disability and the 
severity of his service-connected 
bronchiectasis.  The claims folder must 
be made available to the examiner for 
review of the pertinent evidence before 
the examination, and the examiner must 
state that the claims folder was 
reviewed.  All tests and studies deemed 
necessary by the examiner should be 
conducted.  Based on review of the 
medical history and examination of the 
veteran, the examiner is requested to 
state whether the veteran currently has 
asthma.  If so, the examiner should 
further indicate whether this diagnosis 
is at least as likely as not due to any 
disease incurred during military service, 
or otherwise had its onset during such 
service.  The examiner should also state 
whether the veteran's asthma is at least 
as likely as not secondary to his 
service-connected pulmonary tuberculosis 
and/or bronchiectasis.  Additionally, all 
symptoms and the severity of the symptoms 
should be noted regarding the veteran's 
bronchiectasis.  A complete explanation 
and basis for all medical opinions 
expressed should be noted for the record.  

3.  Thereafter, the RO should again 
consider the veteran's pending claims 
for service connection for asthma and 
an increased initial rating for 
bronchiectasis in light of any 
additional evidence added to the 
record.  If the RO determines any 
additional development is required, 
such development should be accomplished 
prior to any decision by the RO.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


